                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

       Marcus Antoine Wilson,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:20-cv-00045-MR
                                       )
                 vs.                   )
                                       )
            FNU Briscoe                )
  Cleveland County Detention Center    )
          FNU Bumgardner,              )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 8, 2020 Order.

                                               June 8, 2020




         Case 1:20-cv-00045-MR Document 15 Filed 06/08/20 Page 1 of 1
